                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE


SANDRA D. STALLINGS,                           )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )               No. 3:17-CV-516-DCP
                                               )
ANDREW M. SAUL,                                )
Acting Commissioner of Social Security,        )
                                               )
               Defendant.                      )


                                          ORDER

       Having received the joint stipulation [Doc. 25] of the parties in the matter pending now

before the Court and upon review of the record, IT IS HEREBY ORDERED that attorney fees in

the amount of $4,674.00 and expenses in the amount of $24.00 be paid to Plaintiff under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). In accordance with Astrue v. Ratliff, 560

U.S. 586 (2010), the EAJA fee is payable to Plaintiff as the litigant and may be subject to offset to

satisfy a pre-existing debt that the litigant owes to the United States. The parties have agreed that

Plaintiff has assigned any award of legal fees to her attorneys. If Plaintiff owes no debt to the United

States, the payment of EAJA fees can be made to Plaintiff’s attorney per the assignment.

       Plaintiff’s Motion for Attorney Fees Under the EAJA [Doc. 22] is hereby DISMISSED

WITH PREJUDICE pursuant to the Stipulation to EAJA Fees [Doc. 25], incorporated herein by

reference.

                                               ENTER:


                                               ____________________________
                                               Debra C. Poplin
                                               United States Magistrate Judge
